  Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 1 of 7 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

    LAWRENCE SCHLEGEL,

               Plaintiff,
                                                       CASE NO.:
    vs.

    HARTMAN CIVIL CONSTRUCTION
    COMPANY, INC. and MICHAEL A.
    HARTMAN, Individually,

               Defendants.                     /

                            COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, LAWRENCE SCHLEGEL, ( “Schlegel” or “Plaintiff”), was an employee of

Defendants, HARTMAN CIVIL CONSTRUCTION COMPANY, INC. (“HCCC”) and

MICHAEL A. HARTMAN (“HARTMAN”) (collectively as “Defendants”), and brings this

action for unpaid overtime compensation, liquidated damages, declaratory relief and other relief

under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                         INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. §§ 206

(a) and 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).




                                                   1
  Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 2 of 7 PageID 2




       3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendants to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendants as well as all remaining damages,

including but not limited to liquidated damages and reasonable attorneys’ fees and costs. Id.

                                JURISDICTION AND VENUE

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief and reasonable attorney’s fees and costs.

       7.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

       8.      At all times material hereto, Plaintiff was a resident of Marion County, Florida.




                                                 2
  Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 3 of 7 PageID 3




       9.      Defendant, HCCC, conducts business in, among others, Marion County, Florida,

therefore venue is proper in the Middle District of Florida, Ocala Division, pursuant to 28 U.S.C.

§ 1391(b)(1) & (c).

                                              PARTIES

       10.     Defendant, HCCC, a Florida Profit Corporation, is in the business of operating a

construction company with offices located in Ocala, Florida.

       11.     At all times relevant to this action, HARTMAN was an individual resident of the

State of Florida, who owned and/or operated HCCC and who regularly exercised the authority

to: (a) hire and fire employees of HCCC; (b) determine the work and pay schedules for the

employees of HCCC; (c) control the finances and operations of HCCC.

       12.     The    Plaintiff   in   this    action   was   employed   by   Defendants   as   a

Mechanic/Technician beginning on or around March 2018 to January 2021, earning an hourly

rate in exchange for work performed for Defendants.

                                              COVERAGE

       13.     At all material times during the last three years, HCCC was an enterprise covered

by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       14.     At all material times during the last three years, HCCC was an employer as

defined by 29 U.S.C. § 203(d).

       15.     At all material times, HCCC has had an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).




                                                   3
  Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 4 of 7 PageID 4




        16.    At all times material, HCCC has been an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of Section 203(s)(1) of the FLSA, in

that the company had two or more employees:

               a. Engaged in commerce; or

               b. Engaged in the production of goods for commerce; or

               c. Handling, selling or working on goods or materials that have been moved in

                   or produced for commerce. (i.e. computers, facsimile machines, construction

                   equipment and/or office supplies).

        17.    Therefore, HCCC is an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).

                                 GENERAL ALLEGATIONS

        18.    Defendant, HCCC, is a company classified as a construction company.

        19.    Defendant, HCCC, was an “employer” of Plaintiff within the meaning of the

FLSA.

        20.    Defendant, HARTMAN, was an “employer” of Plaintiff within the meaning of

the FLSA.

        21.    Plaintiff was an employee of Defendants within the meaning of the FLSA.

        22.    Plaintiff performed mechanic/technician duties for Defendants.

        23.    Plaintiff worked in this capacity from approximately March 2018 through January

2021.

        24.    Plaintiff earned an hourly rate up to $18.00 per hour, in exchange for work

performed during the last three (3) years.




                                                4
  Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 5 of 7 PageID 5




       25.     Plaintiff routinely worked in excess of forty (40) hours per week as part of his

regular job duties.

       26.     Despite working more than forty (40) hours per week during one or more work

weeks, Defendants failed to pay Plaintiff overtime compensation at a rate of time and one-half

times his regular rate of pay for all hours worked over forty (40) in a workweek.

       27.     Specifically, Defendants would deduct hours from Plaintiff’s timesheets

submitted in order to avoid paying Plaintiff all of his overtime pay.

       28.     Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff.

       29.     Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       30.     Defendants acted willfully in failing to pay Plaintiff in accordance with the law.

       31.     Defendants failed to maintain proper time records as mandated by law.

       32.     Defendants failed to post informational posters as required by law advising its

employees of their rights under the FLSA.

       33.     Through counsel, Plaintiff attempted to resolve his unpaid overtime pay prior to

filing the instant lawsuit, but Defendants have refused to respond.

                COUNT I - RECOVERY OF OVERTIME COMPENSATION

       34.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-33 above.

       35.     Plaintiff was entitled to be paid time and one-half of his regular rate of pay for

each hour worked in excess of forty (40) per workweek.




                                                 5
  Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 6 of 7 PageID 6




       36.     During the relevant time period (last three years) during his employment with

Defendants, Plaintiff worked overtime hours, but was not paid time and one-half compensation

for each of his overtime hours worked during one or more workweeks.

       37.     Defendants had knowledge of the overtime hours worked by Plaintiff.

       38.     Defendants are aware of laws which required employees to be paid at time and

one half their regular rate of pay for hours worked over forty (40) within a workweek.

       39.     As a result of Defendants’ intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one-half of his regular rate of pay for each hour worked in excess of forty

(40) per workweek in one or more workweeks, Plaintiff has suffered damages, plus incurring

reasonable attorneys’ fees and costs.

       40.     As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       41.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants;

               a. Awarding Plaintiff overtime compensation in the amount due to him for the

                   time worked in excess of forty (40) hours per workweek as allowable under

                   the FLSA statute of limitations period;

               b. Awarding Plaintiff liquidated damages in an amount equal to the overtime

                   award, or alternatively, awarding pre-judgment interest;

               c. Awarding reasonable attorney’s fees and costs and expenses of the litigation

                   pursuant to 29 U.S.C. §216(b); and




                                                 6
Case 5:21-cv-00192-JSM-PRL Document 1 Filed 04/01/21 Page 7 of 7 PageID 7
